Title: To Benjamin Franklin from ——— Vinfrais, 27 December 1781
From: Vinfrais, ——
To: Franklin, Benjamin


Monsieur
Villejuif ce 27. Xbre. 1781.
Sans avoir Lhonneur d’etre Connu de Vous n’y auroit-il pas d’indiscretion à vous demander Le Congé de Jean Pierre Le Duc Soldat dans la Compagnie de M. Le Chevalier de Varenne Legion de Luxembourg présentement au Service des Colonies aux Etats de La Caroline du Sud, lequel a été blesse dans le combat du 14 7bre. à l’epaule gauche et au doit major de la main gauche, comme Vous verrez par Le certifficat cyJoint du S. Richard Son Capitaine. Je n’aurois pas osé, Monsieur, Vous faire cette demande Si Je n’etois beaufrere de M filleul de La Müette, ce que vous Voudrez bien faire pour Le Jeune homme, J’en Serai très reconnoissant.
Je proffite de la présente pour vous assurer du respect avec lequel Je Suis Monsieur Votre très humble et Tres obt. Serviteur.
Vinfrais
 
Endorsed: Answer
Notation: Vinfrais villejuif 27. Xbre. 1781.
